Citation Nr: 1732352	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  16-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected tinnitus. 

2.  Entitlement to service connection for headaches, to include as secondary to tinnitus.  

3.  Entitlement to service connection for Parkinson's disease. 

4.  Entitlement to an increased rating in excess of 10 percent for tinnitus.  

5.  Entitlement to an extraschedular rating in excess of 10 percent for tinnitus 

6.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq. 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 1, 2014, July 14, 2014, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a rating in excess of 10 percent for bilateral hearing loss and entitlement to an extraschedular rating in excess of 10 percent for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A psychiatric disorder diagnosed as major depressive disorder is related to the Veteran's service-connected tinnitus.

2.  Headaches are related to the Veteran's service-connected tinnitus.  
3.  The Veteran did not serve in a unit that VA concedes as being on the Korean demilitarized zone (DMZ) and the Veteran is not presumed to have been exposed to herbicides.

4.  The Veteran does not have a diagnosis for Parkinson's disease at any time during the appeal.

5.  The Veteran is in receipt of a disability rating of 10 percent for tinnitus, which is the maximum schedular rating for that disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for establishing service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The scheduler criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letters dated in September 2014 and December 2014 before the most recent February 2016 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, and the statement of the cases.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include the Veteran's service treatment records (STR) and VA treatment records. 

In addition, a VA medical examination was obtained in December 2015 in order to establish service connection for major depressive disorder.  The examination included a review of the record on appeal, it referred to a detailed medical history from the Veteran, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and origins of the Veteran's current psychiatric disability.  The Board finds that the opinion from this examination and the overall record is now sufficient to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes) 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for Parkinson's disease.  For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

As to the claim for service connection for Parkinson's disease, there is simply no evidence establishing an "in-service event" during active military service.  Specifically, the Joint Services Records Research Center (JSRRC) investigated the matter and after they reviewed the Veteran's unit history, they concluded that the Veteran did not serve in a unit that VA concedes as being on the Korean DMZ and they could not concede that the Veteran was exposed to herbicides while he served in Korea.  This determination was based on the fact that the Veteran's unit history did not contain any evidence of the use, storage, spraying, or transportation of herbicides to include Agent Orange.  In addition, the unit history does not document any specific duties performed by the unit members along the DMZ.  See June 30, 2015 VA memo.  Moreover, the Veteran's STRs are negative for complaints, treatment or diagnoses related to any Parkinson's problems or symptoms while in service.  See Separation examination August 1, 1973.  Lastly, there is no evidence of an indication that the Veteran has a diagnosis for Parkinson's disease at any time throughout the appeal.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claims 

The Veteran claims that his major depressive disorder and headaches are caused by his service-connected tinnitus.  The Veteran also claims that his Parkinson's disease is due to herbicide exposure while on active duty.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

In addition, the Department of Defense (DOD) also has determined that herbicide agents were used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  A final rule, with an effective date of February 24, 2011, amends the regulations to allow for a presumption that Veterans who served in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307 (a)(6)(iv); See 76 Fed. Reg. 4245 -50 (Jan. 25, 2011).

The list of diseases recognized as associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a nonservice-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


A.  Major Depressive Disorder

The Veteran claims that his major depressive disorder is due to his active duty service in Korea and it is also due to his service-connected tinnitus.  

As to a current disability, the Veteran is diagnosed with major depressive disorder.   See December 2015 VA examination.  

As to the in-service incurrence, the Veteran's STRs are silent for any complaints or treatments for any psychiatric conditions.  In fact, the Veteran's separation examination did not indicate that he had any psychiatric conditions when he left the service.  See Separation examination August 1, 1973.  However, the Board does note that the Veteran did leave the military with a confirmed case of left ear high frequency hearing loss.  See Separation examination August 1, 1973. 

Turning to the lay statements associated with this claim, the Veteran stated that he currently suffers from tinnitus and that it has severely impacted his daily life.  He added that the ringing in his ears is so severe that it sounds like bells and sirens are ringing in my head all day, and that it is so loud that he cannot stand it.  The Veteran continued by stating that tinnitus is the source of my mental health struggles.  The constant ringing literally "drives me insane and I have attempted suicide twice because of this."  The Veteran concluded by stating that he felt that he only had two options, make it stop or die.  See May 16, 2016 Statement in support of claim.  

Additionally, the Veteran's sister also submitted a statement in support of the Veteran's claim.  The Veteran's sister stated that he was always a very happy person when "growing up," and he was outgoing and social.  She added that when he entered the service, she didn't have correspondence with him but she did see him when he was home on leave once.  She added that he seemed like a different person, maybe even a little depressed.  After he returned home from the service he was always down and quiet.  She concluded by stating that he is not very social now and he had few friends.  He is not the outgoing and happy guy I once knew.  See June 30, 2016 Statement in support of claim.  

Accordingly, the Board finds the Veteran and his sister are considered competent to report on observable symptoms related to this disability.  See Jandreau, supra.  However, the Board also finds that the Veteran and his sister are not competent to diagnose a disability because such an opinion requires medical expertise which they do not have.  See Kahana, supra.  Thus, the Board finds that these lay statements alone have little probative value as to the nature and etiology of the Veteran's major depressive disorder.  See Davidson, supra.  

Turning to the medical evidence at hand, the Veteran was afforded a VA examination in December 2015.  At that examination, the Veteran reported that he thinks being on the DMZ prompted what's going on with him.  He added that he believes this comes from his time in Korea and needing to be suspicious.  The Veteran said he has had difficulty getting along with others.  The Veteran also reported that he gets angry easily and he gets angrier as his depression increases.  Following the examination, the examiner reported that the Veteran's reported symptoms were quite confusing at times.  The examiner stated that the Veteran did not mention his tinnitus at all during the interview in connection with his emotions, anger, or depression.  Accordingly, the examiner opined that the Veteran's depressive symptoms do not appear to be related to his service-connected disorders by the Veteran's reports during this evaluation and a review of his records.  See December 2015 VA examination.  

Moreover, the Veteran obtained an opinion from a private doctor in June 2016.  At this examination, the Veteran reported that he has great ongoing difficulty with his symptom pattern and he can no longer enjoy the simplest of activities.  The Veteran also reported that he feels anxious and depressed.  At this examination the examiner reported that the Veteran endorsed symptomology of depression, suspiciousness, and he seemed rather paranoid.  Following the examination, the doctor stated that there is a body of literature detailing the association between tinnitus and comorbid psychological disorders including a high prevalence of anxiety and depression in tinnitus sufferers.  The consequences of tinnitus were noted to include emotional effects; reduced involvement in work related activities, interpersonal problems and decreased opportunities to engage in previously enjoyable activities.  The doctor also added that numerous research studies document that hearing loss has a significant biopsychosocial impact on quality of life, including employment.  In addition, she noted that people with hearing loss are more inclined to experience depression, anxiety, anger, frustration social isolation and loneliness.  Furthermore, the doctor concluded that it is her opinion that the Veteran suffers from major depressive disorder more likely than not that began in military service, continues uninterrupted to the present and is aggravated by his tinnitus and bilateral hearing loss.  Finally, it prevents him from maintaining substantially gainful employment.  See June 15, 2016 Private medical exam and DBQ.  

In sum, the Board finds the opinions provided by the two medical examiners in this case to be the most probative evidence of record.  The opinions were both well-reasoned and were provided after a review of the Veteran's medical history and an examination of the Veteran.  Accordingly, the Board places significant weight on these medical opinions.  See Davidson, supra.  

Therefore, after careful consideration of the lay evidence, the Veteran's medical history, and the medical opinions available in this case, the Board finds that the issue of the Veteran's major depressive disorder is at least in equipoise and as such is etiologically related to his service-connected tinnitus and his active duty service.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert supra.  

B.  Headaches 

As to a current diagnosis, the Veteran is presently diagnosed with tension headaches.  See August 25, 2016 Dr. H.S. private DBQ.  

As to the in-service incurrence, the Veteran's STRs are silent for any complaints or treatments for any headaches.  In fact, the Veteran's separation examination did not indicate that he had any psychiatric conditions when he left the service.  See Separation examination August 1, 1973.  However, the Board does note that the Veteran did leave the military with a confirmed case of left ear high frequency hearing loss.  See Separation examination August 1, 1973.

Turning to the medical evidence at hand, the only medical examination regarding this matter was conducted by the Veteran's private doctor and the Veteran reported to the doctor that his headaches began to occur in service, which was around the year 1972.  The Veteran reported having "nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision."  The Veteran also stated that they occur on both sides of his head and they last for less than a day.  Following the examination of the Veteran, the doctor opined that the Veteran's headaches are caused by his service-connected tinnitus.  The doctor stated that the Veteran reported that when his tinnitus flares-up it brings on a headache.  Moreover, the doctor added that it is well-known that damage to the auditory system resulting in tinnitus can also cause headaches.  The doctor based his opinion on a review of the Veteran's medical records, this examination, and a citation to a relevant medical journal article regarding the frequency of headaches that strongly correlated with the severity of tinnitus.  See August 25, 2016 Dr. H.S. private DBQ.  

This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, since this is the only medical opinion regarding the nature and etiology of the Veteran's headaches, the Board finds this opinion highly probative and places significant weight on the opinion provided by this doctor.  

Therefore, after careful consideration of the lay evidence, the Veteran's medical history, and the medical opinions available in this case, the Board finds that the issue of the Veteran's headaches is at least in equipoise and as such is etiologically related to his service-connected tinnitus and his active duty service.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert supra.  

C.  Parkinson's Disease

The Veteran claims that he has Parkinson's disease and it is a result of herbicide exposure while he was stationed in Korea. 

As to the claim for service connection for Parkinson's disease, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's STRs are negative for complaints, treatment or diagnoses related to any Parkinson's problems or symptoms.  See Separation examination August 1, 1973.  Moreover, the Veteran's post-service medical records are also silent for a diagnosis of Parkinson's.  While the post-service medical records are silent for a diagnosis for Parkinson's disease, the Board does note that the Veteran has reported in his VA treatment records that he has a tremor in his right hand but VA has never diagnosed him with Parkinson's disease nor has the Veteran submitted any evidence demonstrating that he has received this diagnosis from a private doctor.  

Accordingly, the Board finds that the Veteran is competent to report on observable symptoms.  However, the Board also finds that the Veteran is not competent to render a medical diagnosis because lay persons are not competent to provide opinions on medical issues such as this.  See Jandreau, supra; Kahana, supra.  Thus, the Board finds that the Veteran's lay statements and assertions alone are not competent to establish a diagnosis and therefore have no probative value.  See Davidson, supra.  

Therefore, the Board finds that the most probative evidence of record is the Veteran's post-service medical records and they demonstrate that the Veteran does not have a diagnosis of Parkinson's disease at any time during the pendency of the appeal.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the claim on appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for Parkinson's disease must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131 38 C.F.R. §§ 3.303, 3.304; McClain, supra.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for entitlement to service connection for Parkinson's disease, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.  Increased Rating for Tinnitus. 

The Veteran is seeking a rating in excess of 10 percent for his tinnitus.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

Under Diagnostic Code 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  This is the maximum schedular rating assignable for tinnitus.  See Smith v. Nicholson, 451 F.3d 1344, 1349-50 (Fed. Cir. 2006). 

Although, the Veteran argues that he is entitled to a rating in excess of 10 percent for his tinnitus, Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent schedular rating for tinnitus.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

E.  Other Considerations 

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his tinnitus acting alone or in conjunction with his other disabilities prevents gainful employment.
 

ORDER

Entititement to service connection for major depressive disorder, as secondary to service-connected tinnitus, is granted. 

Entitlement to service connection for headaches, as secondary to tinnitus, is granted. 

Entitlement to service connection for Parkinson's disease, is denied. 

Entitlement to a rating increase in excess of 10 percent for tinnitus, is denied. 


REMAND

As to the claim for an increased rating in excess of 10 percent for bilateral hearing loss, the Board notes that the Veteran's most recent VA examination for this disability took place in May 2014.  The Board finds that this examination is too old to properly evaluate the Veteran's current disability.  Accordingly, VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Thus, the Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

As to the claim for an extraschedular rating for tinnitus, referral of the claim for an extraschedular rating for tinnitus is in order.  The Veteran's schedular rating arguably does not adequately contemplate his disability picture and a 10 percent disability rating for his tinnitus has been argued as inadequate.  Hence, the case is remanded for that purpose so that the RO may forward the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to address whether justice requires assignment of an extraschedular rating for tinnitus.

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from February 3, 2016

2.  The Veteran should then be afforded a VA audiological examination in order to accurately determine the current severity of his service-connected bilateral hearing loss and tinnitus.  

3.  Then, refer the claim of entitlement to an extraschedular rating for tinnitus to the Director of Compensation Service for a determination as to whether the Veteran is entitled to such a rating under 38 C.F.R. § 3.321.  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected lumbar spine disability.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide adequate reasons and basis for its decision so as to permit appellate review by the Board.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


